      Case 3:18-cv-05301-RJB Document 154 Filed 04/15/20 Page 1 of 3


 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9   CAMERON LUNDQUIST and LEEANA LARA,                     No. 3:18-CV-05301-RJB
     on behalf of themselves and all others similarly
10   situated,                                              ORDER ON SECOND STIPULATED
                                                            MOTION TO EXTEND CASE
11                           Plaintiffs,                    SCHEDULE
12            v.
13   FIRST NATIONAL INSURANCE COMPANY
     OF AMERICA, LM GENERAL INSURANCE
14   COMPANY, and CCC INFORMATION
     SERVICES INCORPORATED,
15
                             Defendants.
16

17          This matter comes before the Court on the parties’ second stipulated motion to extend case

18   schedule. Dkt. 153. The Court has considered the motion and remaining file.

19          The parties have conferred and have agreed to a forty-five-day extension of the case

20   schedule in the above-captioned case due to the current situation related to the spread of the

21   COVID-19 virus. Dkt. 153.

22          The parties have shown good cause pursuant to Fed. R. Civ. P. 6 for an extension of the

23   case schedule. Some of their proposed dates were slightly different from the usual practice of the

24   court and are adjusted below. Their motion should be granted and the case schedule should be

25   extended.

26          Good cause exists to continue the case schedule as follows:

27      Event                              Current Deadline (see ECF Proposed New Deadline
                                           No. 151)
28

                                                             ORDER TO EXTEND CASE SCHEDULE
     Case 3:18-cv-05301-RJB Document 154 Filed 04/15/20 Page 2 of 3


 1    Deposition of Plaintiffs’         May 21, 2020              July 2, 2020
      class certification experts to
 2    be completed by
 3    Defendants’ class                 May 21, 2020              July 6, 2020
      certification response and
 4
      expert disclosures due
 5    Disclosure of any non-            June 5, 2020              July 20, 2020
 6    certification related expert
      testimony by Plaintiffs under
 7    RFCP 26(a)(2) due

 8    Deposition of Defendants’         June 5, 2020              July 20, 2020
      class certification experts to
 9    be completed by

10    Plaintiffs’ reply in support of   June 19, 2020             Aug. 3, 2020
      motion for class certification
11    due

12    All motions related to            July 29, 2020             Sept. 14, 2020
      discovery must be filed by
13
      Subject to the Court’s ruling     Aug. 7, 2020              Sept. 21, 2020
14    on class certification, class
      notice, if applicable, will be
15    mailed no later than
16    Disclosure of any non-            Aug 7, 2020               Sept. 21, 2020
      certification related expert
17    testimony by Defendants
      under RFCP 26(a)(2)
18
      Mediation per CR 39.1(c)(3)       Aug. 14, 2020             Sept. 28, 2020
19    held no later than
20    Letter of Compliance as to        Aug. 21, 2020             Oct. 5, 2020
      CR 39.1 filed by
21
      Fact Discovery completed by Aug. 31, 2020                   Oct. 15, 2020
22
      Expert Discovery completed        Sept. 2, 2020             Oct. 19, 2020
23    by
24    All dispositive motions must      Sept. 14, 2020            Oct. 29, 2020
      be filed by
25
      Responses to dispositive          Oct. 5, 2020              Nov. 19, 2020
26    motions must be filed by

27    Replies in support of             Oct. 19, 2020             Dec. 3, 2020
      dispositive motions must be
28    filed by

                                           2             ORDER TO EXTEND CASE SCHEDULE
     Case 3:18-cv-05301-RJB Document 154 Filed 04/15/20 Page 3 of 3


 1    Motions in limine should be      Nov. 16, 2020                   Jan. 4, 2021
      filed by
 2
      Agreed pretrial order lodged     Nov. 27, 2020                   Jan. 15, 2021
 3    with the court by
 4    Trial briefs, proposed voir      Dec. 4, 2020                    Jan. 22, 2021
      dire and jury instructions due
 5
      Pretrial Conference will be Dec. 4, 2020                         Jan. 22, 2021
 6    held at 8:30 a.m. on
 7    Trial to begin                   Dec. 14, 2020                   Feb. 1, 2021

 8
         IT IS SO ORDERED.
 9
         DATED this 15th day of April, 2020.
10

11

12
                                        A
                                        ROBERT J. BRYAN
13                                      United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         3                ORDER TO EXTEND CASE SCHEDULE
